Citation Nr: 0212693	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-12 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a nasal disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 until his 
retirement in August 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for sinusitis. 

The Board notes that in its decision dated in April 2002, a 
10 percent evaluation was assigned for the veteran's service-
connected cervical spine disability.  Accordingly, this 
decision is limited to the issue noted on the preceding page.

Pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(January 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2), 
the Board directed that additional development be 
accomplished.  At the request of the Board, the veteran was 
afforded a Department of Veterans Affairs (VA) examination in 
August 2002.  


FINDINGS OF FACT

1.  The service medical records show that the veteran was 
treated for sinusitis and rhinitis.

2.  Chronic sinusitis was reported on the retirement 
examination.

3.  The veteran was recently diagnosed with rhinitis, and 
this may not be disassociated from his in-service symptoms.



CONCLUSION OF LAW

Rhinitis was incurred in active service.  38 U.S.C.A. § 1131 
(West Supp. 2002); 38 C.F.R. § 3.303(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has essentially met its duty to notify and assist in the 
veteran's case.  A rating decision apprised the veteran of 
the reasons and bases for the VA decision.  A statement of 
the case apprised the veteran of the law applicable in 
adjudicating the appeal.  The correspondence reflects that 
the veteran's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any additional evidence that 
could be obtained.  A review of the record indicates that it 
does not appear that the requirements set forth in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), regarding advising the 
veteran of what evidence the Board would undertake and what 
evidence the veteran would need to provide have been met.  In 
light of the determination in this case, however, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The veteran asserts that service connection is warranted for 
a nasal disability.  The evidence supporting his claim 
consists of the service medical record, a VA examination 
conducted in August 2002 and the veteran's testimony at a 
hearing before the undersigned in December 2001.  In this 
regard, the service medical records reflect that the veteran 
was seen on a number of occasions for complaints including 
sinus congestion.  His symptoms were given various 
assessments, including rhinitis and sinusitis.  On a report 
of medical history in May 1999, in conjunction with the 
retirement examination, a history of ear, nose and throat 
trouble was indicated.  Although a clinical evaluation of the 
sinuses on the retirement examination in May 1999 was normal, 
chronic sinusitis was noted under the summary of defects.  

The veteran was afforded an ear, nose and throat examination 
by the VA in August 2002.  He complained of a stuffy nose and 
plugged head, especially in the morning, as well as sneezing 
spells.  He also reported that occasionally his nose feels 
congested.  He described having occasional left temporal 
headaches.  He claimed that he used nose drops and a nose 
spray so that he could breathe.  On examination, the septum 
was intact and midline.  Mucosa was slightly hyperemic, dry 
and there were no polyps and no discharge was noted.  There 
was no postnasal drip.  The diagnoses were allergic rhinitis 
and rule out vasomotor rhinitis.  

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

It is not disputed that the veteran was treated during 
service for what was variously characterized as rhinitis or 
sinusitis.  The most recent VA examination confirmed that he 
continues to experience similar symptoms, and the physician 
diagnosed allergic rhinitis and rule out vasomotor rhinitis.  
There is nothing in the record to suggest that his current 
symptoms may be distinguished from those he experienced 
during service.  There is no medical evidence of record that 
suggests that the symptoms are not related.  With resolution 
of doubt in the veteran's favor, the Board finds that the 
evidence of record supports service connection for rhinitis.  


ORDER

Service connection for rhinitis is granted.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

